In re: Louisiana Public Service Commission, applying for writ of review/cer-tiorari.
Granted. Assigned for last case on next docket (May) (See Order Attached).
SANDERS, Chief Justice.
The petition of the relator _ in the above entitled and numbered case having been duly considered,
*684It is ordered that a Writ of Certiorari issue herein, directing the Honorable Julian E. Bailes Judge of the 19th Judicial District, Court for the Parish of East Baton Rouge, to transmit to the Supreme Court of Louisiana, on or before the 30th day of April, 1976, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator— herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 24th day of May, 1976, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
EXECUTION OF THE JUDGMENT OF THE DISTRICT COURT IS STAYED, WITHOUT PREJUDICE TO THE RIGHT OF THE LOUISIANA PUBLIC SERVICE COMMISSION TO PROCEED WITH THE RATE CASE NOW PENDING BEFORE IT.
SUMMERS, J., dissents from the granting of the stay order.